45 N.Y.2d 885 (1978)
Richard L. Patterson, Appellant,
v.
State of New York, Respondent.
Court of Appeals of the State of New York.
Submitted September 21, 1978.
Decided October 24, 1978.
James I. Myerson and Thomas Hoffman for appellant.
Louis J. Lefkowitz, Attorney-General (Jeremiah Jochnowitz and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice G. ROBERT WITMER at the Appellate Division (54 AD2d 147).